RESOLUCIÓN
Examinados la Petición de Mandamus y sus anejos pre-sentados por la parte peticionaria, así como la Moción de Desestimación presentada por la parte recurrida en el caso de epígrafe, se deniega el “mandamus” solicitado.
La parte demandante carece de legitimación activa para instar la causa de acción de mandamus en este caso. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387 (1980). Su derecho de acceso a la información no le confiere el derecho de obligar a la parte demandada a producir información que no existe a la luz de la auditoría limitada realizada por la parte demandada. Por otra parte, en el Informe de Auditoría DA-96-40 objeto de este recur-so(1) la parte demandada hace constar que “[deter-minamos emitir varios informes de esta auditoría [y que e]ste primer informe contiene el resultado de la auditoría realizada con los gastos de viajes al exterior del Lie. Rafael Hernández Colón, ex Gobernador de Puerto Rico”. Anejo 2, pág. 1.
Además, la Resolución Concurrente del Senado Núm. 51 de 19 de enero de 1995(2) le requirió a la parte demandada “un informe especial, con carácter de urgencia, sobre los viajes oficiales del Hon. Rafael Hernández Colón durante *604su último cuatrienio en la gobernación de Puerto Rico (1989-1992) a propósito de constatar la legalidad y razona-bilidad de los mismos a la luz de lo que pautan la Ley de Contabilidad del Gobierno y las demás disposiciones cons-titucionales, legales y reglamentarias aplicables”. No surge de dicha resolución concurrente que se le impusiera a la parte demandada el claro deber ministerial de auditar to-dos y cada uno de los gastos de viaje del ex Gobernador para cada uno de dichos años.
No se justifica, además, el ejercicio de nuestra jurisdic-ción original en el presente recurso de mandamus, por no cumplirse el requisito de que “el problema planteado re-quiere una resolución pronta y definitiva”. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 275 (1960). El ex Gobernador Rafael Hernández Colón no es candidato a un puesto electivo en las elecciones generales de 5 de noviem-bre de 1996, de lo cual tomamos conocimiento judicial. La discusión pública de este tema no está, por consiguiente, limitado a un ámbito electoral inmediato ni su resolución requiere una atención urgente especial.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió una opinión disidente y concurrente.
(.Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo

 Véase Anejo 2 de la Petición de Mandamus.


 Véase Anejo 1 de la Petición de Mandamus.